DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 06/24/2022 has been entered. Claims 14—19 are added new. Claims 1-19 remain pending in the application.  Applicant’s amendments to the Claims have overcome each and every 112(b) rejections.  
Response to Arguments
Applicant's arguments filed on 06/24/2022 have been fully considered but they are not persuasive. 
Regarding the 35 U.S.C. 102 rejection as being anticipated by Lemos et al. (U.S. Pre-Grant Publication No. 2014/0286780), the applicant asserts does not teach the limitation “the spar beam longitudinally extending along a spar beam axis from a first beam position to a second beam position and being configured to be positioned such that the first beam position is located in the first airfoil region and the second beam position is located in the second airfoil region” because in Lemos, web 111 only extends into the intermediate region covered by skin 350, and not into blade 200. 
The examiner respectfully disagrees. While the examiner acknowledges web 111 does not extend into the first blade, the claim does not require the web to extend into the first blade. Instead the claim requires the spar beam to extend from a first beam position to a second beam position such that the first beam position is located in the first airfoil region the second beam position is located in the second airfoil region. In the broadest reasonable interpretation, the first airfoil region can include all regions associated with the first airfoil and does not necessarily need to be limited to a region within the first airfoil. Lemos’ web 111 extends to a region that overlaps with blade 200. Therefore, even though Lemos’ web 111 does not extend into blade 200, because web 111 extends to a region that overlaps with blade 200, or at least in the vicinity of blade 200, web 111 extends to the first airfoil region.
Regarding the 35 U.S.C. 102 rejection as being anticipated by Akhtar (U.S. Pre-Grant Publication No. 2018/0274521), the applicant asserts Akhtar does not teach “the first down conductor is configured to extend a first down conductor position located in the second blade section or the second down conductor is configured to extend to a second down conductor position located in the first blade section”. 
The examiner respectfully disagrees. Receiving section 60 is part of first blade section 32 (see figure 9). The down conductor 93 in second blade section 30 is clearly shown to be received within receiving section 60. Therefore it is clearly shown that the down conductor 93 (second down conductor) is located in the first blade section 32 as first blade section 32 includes receiving section 60 (see figures 9, 10).

    PNG
    media_image1.png
    282
    457
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    280
    681
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 4, 18 and 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 3 recites “wherein the first primary distance and the first secondary distance along a primary part are the same”. This limitation is not disclosed in the original disclosure. While the original disclosure may have written description support for wherein the first primary distance and the first secondary distance along a primary part are substantially the same, the scope of “the same” and “substantially the same” are different. Because the original disclosure fails to disclose the narrower scope, claim 3 contains a limitation not supported by the originally filed written description.
Similarly, claim 4 recites “wherein the second primary distance and second secondary distance along a second primary part are the same” without the proper written description support.
Claim 18 recites “wherein the spar beam is separate and distinct from a first shell of the first blade section and is further separate and distinct from a second shell of the second blade section”. This limitation is not disclosed in the originally filed disclosure. Instead, paragraphs [0072], [0080] and [0084] of the pre-grant publication teaches the spar beam 60 is drawn separately from the shell parts 26 and 24 in the drawings for illustrative purpose. Therefore, the abovementioned limitation is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 19 is also rejected under 35 U.S.C. 112(a) by virtue of its dependency on claim 18. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-8, 11-13 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lemos et al. (U.S. Pre-Grant Publication No. 2014/0286780).

As per claim 1, Lemos discloses a wind turbine blade extending along a longitudinal axis from a root end through a first airfoil region and a second airfoil region to a tip end, the wind turbine blade comprising a first blade section (200; figure 14) extending along the longitudinal axis to a first end (the end of blade segment 200 toward tip; figure 16A)  and a second blade section (100) extending along the longitudinal axis from a second end towards the tip end (the distal end at the tip of blade segment 100; figure 16A), the first blade section comprising the first airfoil region (see annotated figure 14 below), the second blade section comprising the second airfoil region (see annotated figure 14 below), the first blade section and the second blade section comprising a pressure side and a suction side (as shown; figure 14); the wind turbine blade comprising a spar beam (111) configured for structurally connecting the first blade section and the second blade section (as shown; figure 14), the spar beam longitudinally extending along a spar beam axis from a first beam position (the proximal end of web 111 toward root located at second end; see annotated figure 14 below) to a second beam position (the opposing end of web 111 near the tip) and being configured to be positioned such that the first beam position is located in the first airfoil region (the proximal end of web 111 is within the first airfoil region; see annotated figure 14 below) and the second beam position is located in the second airfoil region (web 111 extends toward the tip in the second region, i.e., the end of web 111 located within the second region defined by tip segment 100; figure 14), wherein the first blade section comprises a first down conductor and the second blade section comprises a second down conductor (see annotated figure 14 below); and a conductive connector element for electrically connecting the first down conductor and the second down conductor (see annotated figure 14 below), and wherein the first down conductor is configured to extend to a first down conductor position located in the second blade section (see annotated figure 14 below) or the second down conductor is configured to extend to a second down conductor position located in the first blade section .


    PNG
    media_image3.png
    357
    713
    media_image3.png
    Greyscale


As per claim 2, Lemos discloses the wind turbine blade according to claim 1, and further discloses wherein the conductive connector element comprises a first conductive connector element in electrical connection with the first down conductor, and wherein the conductive connector element comprises a second conductive connector element in electrical connection with the second down conductor, the first conductive connector element and the second conductive connector element being configured to couple to electrically connect the first down conductor and the second down conductor (lightning projection 381 in tip segment 100 attached to lightning cable 382 via a plate shown, i.e., conductive elements at opposing ends to electrically connect the cables; paragraph [0051], figure 14).

As per claim 3, Lemos discloses the wind turbine blade according to claim 1, and further discloses wherein the first down conductor is located at a first primary distance from the pressure side and a first secondary distance from the suction side and wherein the first primary distance and the first secondary distance along a first primary part are the same (as shown, cable 382 is equidistant from the suction side and the pressure side; figure 14).

As per claim 4, Lemos discloses the wind turbine blade according to claim 1, and further discloses wherein the second down conductor is located at a second primary distance from the pressure side and a second secondary distance from the suction side and wherein the second primary distance and second secondary distance along a second primary part are the same (as shown, cable 381 is equidistant from the suction side and the pressure side; figure 14).

As per claim 7, Lemos discloses the wind turbine blade according to claim 1, and further discloses wherein the first down conductor comprises a first down conductor portion near the first end of the first blade section, the first down conductor portion being configured to be movable (the portion of lightning cable 382 near the distal end of blade segment 200 (first end) is capable of moving; figure 14), optionally wherein the first down conductor portion of the first down conductor is configured to be attached to the spar beam between the second beam position and a third beam position and/or wherein the second down conductor comprises a second down conductor portion near the second end of the second blade section, the second down conductor portion being configured to be movable, optionally wherein the second down conductor portion of the second down conductor is configured to be attached to a shear web in the first blade section.

As per claim 8, Lemos discloses a method for assembling a wind turbine blade extending along a longitudinal axis from a root end through a first airfoil region and a second airfoil region to a tip end, the wind turbine blade a first blade section (200; figure 14) extending along the longitudinal axis to a first end (the end of blade segment 200 toward tip; figure 16A)  and a second blade section (100) extending along the longitudinal axis from a second end towards the tip end (the distal end at the tip of blade segment 100; figure 16A), the first blade section comprising the first airfoil region (see annotated figure 14 below), the second blade section comprising the second airfoil region (see annotated figure 14 below), the first blade section and the second blade section comprises a pressure side and a suction side (as shown; figure 14), the wind turbine blade comprising a spar beam (111) configured for structurally connecting the first blade section and the second blade section (as shown; figure 14), the spar beam longitudinally extending along a spar beam axis from a first beam position (the proximal end of web 111 toward root located at second end; see annotated figure 14 below) to a second beam position (the opposing end of web 111 near the tip) and being configured to be positioned such that the first beam position is located in the first airfoil region (the proximal end of web 111 is within the first airfoil region; see annotated figure 14 below) and the second beam position is located in the second airfoil region (web 111 extends toward the tip in the second region, i.e., the end of web 111 located within the second region defined by tip segment 100; figure 14), the first blade section comprises a first down conductor and the second blade section comprises a second down conductor (see annotated figure 14 below), and wherein the wind turbine blade comprises a conductive connector element for electrically connecting the first down conductor and the second down conductor (see annotated figure 14 below), and wherein the first down conductor is configured to extend to a first down conductor position located in the second blade section (see annotated figure 14 below) or the second down conductor is configured to extend to a second down conductor position located in the first blade section, wherein the method comprises: positioning the spar beam such that the first beam position is located in the first airfoil region (the proximal end of web 111 is within the first airfoil region; see annotated figure 14 below) and the second beam position is located in the second airfoil region (web 111 extends toward the tip in the second region, i.e., the end of web 111 located within the second region defined by tip segment 100; figure 14), and electrically connecting the first down conductor and the second down conductor with a conductive connector element (lightning projection 381 in tip segment 100 attached to lightning cable 382 via a plate shown, i.e., conductive elements at opposing ends to electrically connect the cables; paragraph [0051], figure 14).


    PNG
    media_image3.png
    357
    713
    media_image3.png
    Greyscale


As per claim 11, Lemos discloses the method according to claim 8, and further discloses wherein the conductive connector element comprises a first conductive connector element and a second conductive connector element, wherein the first conductive connector element is in electrical connection with the first down conductor and the second conductive connector element is in electrical connection with the second down conductor, and wherein electrically connecting the first down conductor and the second down conductor comprises coupling the first conductive connector element and the second conductive connector element (lightning projection 381 in tip segment 100 attached to lightning cable 382 via a plate shown, i.e., conductive elements at opposing ends to electrically connect the cables; paragraph [0051], figure 14).

As per claim 12, Lemos discloses the method according to claim 8, and further discloses wherein the method comprises attaching a first down conductor portion of the first down conductor to the spar beam between the second beam position and a third beam position (see annotated figure 14 below).


    PNG
    media_image4.png
    357
    713
    media_image4.png
    Greyscale


As per claim 13, Lemos discloses the method according to claim 8, and further discloses wherein the method comprises attaching a second down conductor portion of the second down conductor to a shear web in the first blade section (light projection 381 in tip segment 100 attached to web 111 which is attached to the shear web in the first blade section 200; figure 14).

As per claim 17, Lemos discloses the wind turbine blade according to claim 1, and further discloses wherein a first shell of the first blade section and a second shell of the second blade section define a full airfoil shell of the wind turbine blade (as shown, the shells in blade segments 100 and 200 define an airfoil shell; figure 14). It is noted that the claim limitation “a full airfoil shell of the wind turbine blade” is interpreted in the broadest reasonable interpretation as an airfoil shell as the claim does not further defines what a full airfoil shell is. 


Claim(s) 1-4, 7-8, 11-14, and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akhtar et al. (U.S. Pre-Grant Publication No. 2018/0274521).

As per claim 1, Akhtar discloses a wind turbine blade extending along a longitudinal axis from a root end through a first airfoil region and a second airfoil region to a tip end, the wind turbine blade comprising a first blade section (32; figure 10) extending along the longitudinal axis to a first end (distal end of blade segment 32 engaging with blade segment 30; figures 9, 10) and a second blade section (30) extending along the longitudinal axis from a second end (proximal end of blade segment 32 engaging with blade segment 32; figures 8, 10) towards the tip end (17), the first blade section comprising the first airfoil region (the entire region shown in figure 9), the second blade section comprising the second airfoil region (the entire region shown in figure 8), the first blade section and the second blade section comprises a pressure side and a suction side (as shown; figure 5), the wind turbine blade comprising a spar beam (40) configured for structurally connecting the first blade section and the second blade section (as shown; figure 5), the spar beam longitudinally extending along a spar beam axis from a first beam position to a second beam position and being configured to be positioned such that the first beam position is located in the first airfoil region and the second beam position is located in the second airfoil region (see annotated figure 10 below), the first blade section comprises a first down conductor and the second blade section comprises a second down conductor (down conductors 93 in both blade segments 30 and 32; figure 10), wherein the wind turbine blade comprises a conductive connector element (52, 79) for electrically connecting the first down conductor and the second down conductor (as shown; figure 10), and wherein the first down conductor is configured to extend to a first down conductor position located in the second blade section or the second down conductor is configured to extend to a second down conductor position located in the first blade section (lightning receptor cable 93 in blade segment 30 is received within receiving section 60 in blade segment 32 (first blade section); figure 10).


    PNG
    media_image5.png
    383
    712
    media_image5.png
    Greyscale


As per claim 2, Akhtar discloses the wind turbine blade according to claim 1, and further discloses wherein the conductive connector element comprises a first conductive connector element in electrical connection with the first down conductor, and wherein the conductive connector element comprises a second conductive connector element in electrical connection with the second down conductor, the first conductive connector element and the second conductive connector element being configured to couple to electrically connect the first down conductor and the second down conductor (blade segments 30 and 32 each with its own bolt tube 52 and bracket members 79 (first and second conductor connector elements) for electrical connection of the lightning receptor cables 93; figures 8-10).

As per claim 3, Akhtar discloses the wind turbine blade according to claim 1, and further discloses  wherein the first down conductor is located at a first primary distance from the pressure side and a first secondary distance from the suction side and wherein the first primary distance and the first secondary distance along a first primary part are the same (as shown, cables 93 are located at a location equidistant from the pressure side and the suction side; figure 10).

As per claim 4, Akhtar discloses the wind turbine blade according to claim 1, and further discloses   wherein the second down conductor is located at a second primary distance from the pressure side and a second secondary distance from the suction side and wherein the second primary distance and second secondary distance along a second primary part are the same (as shown, cables 93 are located at a location substantially equidistant from the pressure side and the suction side; figure 10).

As per claim 7, Akhtar discloses the wind turbine blade according to claim 1, and further discloses   wherein the first down conductor comprises a first down conductor portion near the first end of the first blade section, the first down conductor portion being configured to be movable (a portion of the cable 93 near the distal end of blade segment 32 can be moved; figure 10), optionally wherein the first down conductor portion of the first down conductor is configured to be attached to the spar beam between the second beam position and a third beam position and/or wherein the second down conductor comprises a second down conductor portion near the second end of the second blade section, the second down conductor portion being configured to be movable, optionally wherein the second down conductor portion of the second down conductor is configured to be attached to a shear web in the first blade section.

As per claim 8, Akhtar discloses a method for assembling a wind turbine blade extending along a longitudinal axis from a root end through a first airfoil region and a second airfoil region to a tip end, the wind turbine blade comprising a first blade section (32; figure 10) extending along the longitudinal axis to a first end (distal end of blade segment 32 engaging with blade segment 30; figures 9, 10) and a second blade section (30) extending along the longitudinal axis from a second end (proximal end of blade segment 32 engaging with blade segment 32; figures 8, 10) towards the tip end (17), the first blade section comprising the first airfoil region (the entire region shown in figure 9), the second blade section comprising the second airfoil region (the entire region shown in figure 8), the first blade section and the second blade section comprises a pressure side and a suction side (as shown; figure 5), the wind turbine blade comprising a spar beam (40) configured for structurally connecting the first blade section and the second blade section (as shown; figure 5), the spar beam longitudinally extending along a spar beam axis from a first beam position to a second beam position and being configured to be positioned such that the first beam position is located in the first airfoil region and the second beam position is located in the second airfoil region (see annotated figure 10 below), the first blade section comprises a first down conductor and the second blade section comprises a second down conductor (down conductors 93 in both blade segments 30 and 32; figure 10), wherein the wind turbine blade comprises a conductive connector element (52, 79) for electrically connecting the first down conductor and the second down conductor (as shown; figure 10), and wherein the first down conductor is configured to extend to a first down conductor position located in the second blade section or the second down conductor is configured to extend to a second down conductor position located in the first blade section (lightning receptor cable 93 in blade segment 30 is received within receiving section 60 in blade segment 32 (first blade section); figure 10), wherein the method comprises: positioning the spar beam such that the first beam position is located in the first airfoil region and the second beam position is located in the second airfoil region, and electrically connecting the first down conductor and the second down conductor with a conductive connector element (see annotated figure 10 below).


    PNG
    media_image5.png
    383
    712
    media_image5.png
    Greyscale


As per claim 11, Akhtar discloses the method according to claim 8, and further discloses wherein the conductive connector element comprises a first conductive connector element and a second conductive connector element, wherein the first conductive connector element is in electrical connection with the first down conductor and the second conductive connector element is in electrical connection with the second down conductor, and wherein electrically connecting the first down conductor and the second down conductor comprises coupling the first conductive connector element and the second conductive connector element (blade segments 30 and 32 each with its own bolt tube 52 and bracket members 79 (first and second conductor connector elements) for electrical connection of the lightning receptor cables 93; figures 8-10), e.g. wherein coupling the first conductive connector element and the second conductive connector element comprises clamping, soldering, bolting or mating the first conductive connector element and the second conductive connector element.

As per claim 12, Akhtar discloses the method according to claim 8, and further discloses wherein the method comprises attaching a first down conductor portion of the first down conductor to the spar beam between the second beam position and a third beam position (cable 93 in blade segment 32 (first down conductor) is attached to beam 40 between the second beam position and a third beam position where bracket 79 is located; figure 10).

As per claim 13, Akhtar discloses the method according to claim 8, and further discloses wherein the method comprises attaching a second down conductor portion of the second down conductor to a shear web in the first blade section (cable 93 in blade segment 30 (second down conductor) is attached to spar structure 66 (shear web) in blade segment 32; figure 10).

As per claim 14, Akhtar discloses the wind turbine blade according to claim 2, and further discloses wherein the first conductive connector element comprises a plug (bolt tube 52; figures 8-10), and wherein the second conductive connector element comprises a socket (bracket member 79 receiving bolt tube 52, i.e., a socket; figures 8-10).

As per claim 17, Akhtar discloses the wind turbine blade according to claim 2, and further discloses wherein a first shell of the first blade section and a second shell of the second blade section define a full airfoil shell of the wind turbine blade (as shown, the shells in blade segments 32 and 32 define an airfoil shell; figure 10). It is noted that the claim limitation “a full airfoil shell of the wind turbine blade” is interpreted in the broadest reasonable interpretation as an airfoil shell as the claim does not further defines what a full airfoil shell is. 

As per claim 18, Akhtar discloses a wind turbine blade extending along a longitudinal axis from a root end through a first airfoil region and a second airfoil region to a tip end, the wind turbine blade comprising:  a first blade section (32; figure 10) extending along the longitudinal axis to a first end (distal end of blade segment 32 engaging with blade segment 30; figures 9, 10); a second blade section (30) extending along the longitudinal axis from a second end (proximal end of blade segment 32 engaging with blade segment 32; figures 8, 10) towards the tip end (17), the first blade section comprising the first airfoil region (the entire region shown in figure 9), the second blade section comprising the second airfoil region (the entire region shown in figure 8),  the first blade section and the second blade section comprises a pressure side and a suction side (as shown; figure 5); a spar beam (40) configured for structurally connecting the first blade section and the second blade section (as shown; figure 5), the spar beam longitudinally extending along a spar beam axis from a first beam position to a second beam position and being configured to be positioned such that the first beam position is located in the first airfoil region and the second beam position is located in the second airfoil region (see annotated figure 10 below), wherein the first blade section comprises a first down conductor and the second blade section comprises a second down conductor (down conductors 93 in both blade segments 30 and 32; figure 10), wherein the spar beam is separate and distinct from a first shell of the first blade section and is further separate and distinct from a second shell of the second blade section (as shown; figure 3); and a conductive connector element (52, 79) for electrically connecting the first down conductor and the second down conductor (as shown; figure 10), and wherein the first down conductor is configured to extend to a first down conductor position located in the second blade section or the second down conductor is configured to extend to a second down conductor position located in the first blade section (lightning receptor cable 93 in blade segment 30 is received within receiving section 60 in blade segment 32 (first blade section); figure 10).

    PNG
    media_image5.png
    383
    712
    media_image5.png
    Greyscale

As per claim 19, Akhtar discloses the wind turbine blade according to claim 18, and further discloses wherein a first shell of the first blade section and a second shell of the second blade section define a full airfoil shell of the wind turbine blade (as shown, the shells in blade segments 32 and 32 define an airfoil shell; figure 10). It is noted that the claim limitation “a full airfoil shell of the wind turbine blade” is interpreted in the broadest reasonable interpretation as an airfoil shell as the claim does not further defines what a full airfoil shell is. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lemos in view of Humblot et al. (U.S. Pre-Grant Publication No. 2015/0132137).

As per claims 5, 6, 9 and 10, Lemos discloses the wind turbine blade according to claim 1 and the method according to claim 8. Lemos does not disclose wherein the first blade section comprises a first hatch near the first end of the first blade section, to allow access to the interior of the first blade section between a first primary hatch position and a first secondary hatch position along the longitudinal axis, e.g. wherein the first conductive connector element is located at a first connector position between the first primary hatch position and the first secondary hatch position (claim 5), wherein the second blade section comprises a second hatch near the second end of the second blade section, to allow access to the interior of the second blade section between a second primary hatch position and a second secondary hatch position along the longitudinal axis, e.g. wherein the second conductive connector element is located at a second connector position between the second primary hatch position and the second secondary hatch position (claim 6), wherein the method comprises opening a first hatch near the first end of the first blade section, to allow access to the interior of the first blade section between a first primary hatch position and a first secondary hatch position along the longitudinal axis (claim 9), wherein the method comprises opening a second hatch near the second end of the second blade section, to allow access to the interior of the second blade section between a second primary hatch position and a second secondary hatch position along the longitudinal axis (claim 10).
Humblot is an analogous prior art in that it deals with assembly of a segmented wind turbine blade. Humblot teaches hatches near the interfaces of the first and second blade sections to allow access to the interior of the first and second blade sections between two positions (doors 8 and 8’ on the exterior of blade skins 7a to allow excess to the interior of the blade; paragraph [0077]; figure 1). Humblot teaches the hatches or doors are necessary to be able to undertake the assembly of the sections on site (paragraph [0077]), i.e., connecting internal components of the blade sections. Furthermore, Humblot’s hatches or doors would have additional benefit of accessing the interior of the wind turbine blade even when the assembly is completed because they are not permanently bonded using glue (paragraph [0106]). This would allow easier access to the interior for repairs. Therefore, in order to allow assembly and repair of internal components of the blade sections, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Lemos’ first and second blade sections to incorporate Humblot’s doors on the blade skins on both the blade sections because the doors allow access to the interior of the blade to allow assembly of internal components (Humblot, paragraph [0077], [0078]).

Claims 5, 6, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akhtar in view of Humblot et al. (U.S. Pre-Grant Publication No. 2015/0132137).

As per claims 5, 6, 9 and 10, Akhtar discloses the wind turbine blade according to claim 1 and the method of claim 8. Akhtar does not teach wherein the first blade section comprises a first hatch near the first end of the first blade section, to allow access to the interior of the first blade section between a first primary hatch position and a first secondary hatch position along the longitudinal axis, e.g. wherein the first conductive connector element is located at a first connector position between the first primary hatch position and the first secondary hatch position (claim 5), wherein the second blade section comprises a second hatch near the second end of the second blade section, to allow access to the interior of the second blade section between a second primary hatch position and a second secondary hatch position along the longitudinal axis, e.g. wherein the second conductive connector element is located at a second connector position between the second primary hatch position and the second secondary hatch position (claim 6), wherein the method comprises opening a first hatch near the first end of the first blade section, to allow access to the interior of the first blade section between a first primary hatch position and a first secondary hatch position along the longitudinal axis (claim 9), wherein the method comprises opening a second hatch near the second end of the second blade section, to allow access to the interior of the second blade section between a second primary hatch position and a second secondary hatch position along the longitudinal axis (claim 10).
Humblot is an analogous prior art in that it deals with assembly of a segmented wind turbine blade. Humblot teaches hatches near the interfaces of the first and second blade sections to allow access to the interior of the first and second blade sections between two positions (doors 8 and 8’ on the exterior of blade skins 7a to allow excess to the interior of the blade; paragraph [0077]; figure 1). Humblot teaches the hatches or doors are necessary to be able to undertake the assembly of the sections on site (paragraph [0077]), i.e., connecting internal components of the blade sections. Furthermore, Hubmlot’s hatches or doors would have additional benefit of accessing the interior of the wind turbine blade even when the assembly is completed because they are not permanently bonded using glue (paragraph [0106]). This would allow easier access to the interior for repairs. Therefore, in order to allow assembly and repair of internal components of the blade sections, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Akhtar’ first and second blade sections to incorporate Humblot’s doors on the blade skins on both the blade sections because the doors allow access to the interior of the blade to allow assembly of internal components (Humblot, paragraph [0077], [0078]).

Allowable Subject Matter
Claims 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Claims 15 contains allowable subject matter wherein the first conductive connector element is located at a first connector position between the first primary hatch position and the first secondary hatch position. No prior art of the record sufficiently teaches this feature. Therefore, it would not have been obvious to one of ordinary skill in the art to modify the prior art to create the claimed invention. 

Claim 16 contains allowable subject matter wherein the second conductive connector element is located at a second connector position between the second primary hatch position and the second secondary hatch position. No prior art of the record sufficiently teaches this feature. Therefore, it would not have been obvious to one of ordinary skill in the art to modify the prior art to create the claimed invention.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is (571)272-1324. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANG K KIM/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745